___________

                                    No. 96-2247
                                    ___________

Kelvin L. Scott,                         *
                                         *
              Appellant,                 *
                                         *
     v.                                  *   Appeal from the United States
                                         *   District Court for the
County of Black Hawk, Iowa;              *   Northern District of Iowa.
Black Hawk County Sheriff; Black *
Hawk County Jail,                        *           [UNPUBLISHED]
                                         *
              Appellees.                 *


                                    ___________

                     Submitted:     December 19, 1996

                           Filed:   January 6, 1997
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     Kelvin Scott appeals the district court's1 dismissal of his 42 U.S.C.
§ 1983 deliberate indifference action.            Having carefully reviewed the
record and the parties' briefs, we conclude that the judgment was correct.
Accordingly, we affirm.    See 8th Cir. R. 47B.     We also deny Scott's motion
for appointment of counsel.




     1
      The Honorable Michael J. Melloy, Chief Judge, United States
District Court for the Northern District of Iowa.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-